EXAMINER'S COMMENT
	Claims 4 and 5 are rejoined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Seward on 2/26/2021. The application has been amended as follows:
In claim 4, replace “the constitutive positions” with “the airfoil, the foot, and the root”, replace “whole” with “an entirety of”, and “the middle” with “a central portion”.
In claim 5, delete “the compaction tool comprises at least three separate compaction blocks and” replace “a central potion” with “the central portion”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 6-9 are cancelled. Claims 17-19 are newly added. Claims 4 and 5 are withdrawn. Claims 1-3 and 10-19 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 11/16/2020 is overcome.



Election/Restrictions
Claims 1-3 and 10-19 allowable. Claims 4 and 5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/28/2017, is hereby withdrawn and claims 4 and 5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
Regarding claims 1 and 16, the limitations “for a woven preform obtained by three-dimensional weaving of yarns and intended to form a composite turbomachine blade with an airfoil, a foot, and a root, said preform comprising parts predefining the airfoil, the foot of the blade and, between the airfoil and the foot, the root of the blade” are considered to be limitations directed to the material or article being worked upon by the claimed compaction assembly. The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore the above limitations are considered not to further limit the claimed compaction assembly.
The limitations “suitable for receiving the woven preform” and “to form the compaction assembly allowing compaction of said preform when placed in the cavity” are considered to be statements of the intended use of the claimed compaction assembly. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). The limitations will therefore be interpreted as requiring a compaction assembly capable of compacting a preform placed in the housing.
The limitation “being adapted to move downwards one by one towards the shaping mold in an independent way, starting with the central compaction block” is considered to be a statement defining the capabilities of the claimed structure. For the purposes of this Office action the limitation will be interpreted as if it required independent compaction blocks.
The limitation “a moving portion slidable in said longitudinal direction” is considered to be a statement of the method of operating the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of 

Regarding claim 2, the limitation “configured to move downwards one by one towards the shaping mold, starting with said central compaction block and then with each compaction block adjacent to the one having moved downward previously, and this until the side compaction block” (lines 2-5) is considered to be a statement defining the capabilities of the claimed structure. For the purposes of this Office action the limitation will be interpreted as if it required independent compaction blocks.

Regarding claim 3, the claim recites the limitation “the position of at least one tracer yarn when the preform is placed in the cavity” is considered be a limitation directed to the material or article being worked upon by the claimed compaction assembly. The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore the above limitation is considered not to further limit the claimed compaction assembly. For the purposes of this Office action, the claim will be interpreted as if it required a window configured to give the possibility of viewing the mold interior.

Allowable Subject Matter
Claims 1-5 and 10-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Hirota (US 6,334,335) teaches a forming mold comprising an upper and lower die in which the radius of curvature of the forming surface of the upper die is smaller than the radius of curvature of the 
Yokoyama (US 2007/0071948) teaches a flexible mold for making barrier partitions with curved peripheral boundaries [0004] in which the mold curvature aids in removal for the mold without breakage of the barrier partitions [0033]. However, Yokoyama does not teach or suggest removal being aided by different curvatures in different parts of the mold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/R.E.S./               Examiner, Art Unit 1747
/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748